Citation Nr: 0610949	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  01-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for varicose veins with 
peripheral vascular disease of the left lower extremity.

2.  Entitlement to service connection for plantar fasciitis 
of the left foot.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection of a gastrointestinal 
disability, to include a hiatal hernia and ulcers, to include 
as secondary to PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1999 and March 2000 rating decisions 
of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2002 and October 2003, the Board sought 
additional development of the evidence by means of a 
memorandum and a remand decision, respectively.


FINDINGS OF FACT

1.  Varicose veins with peripheral vascular disease of the 
left lower extremity are not shown in service.

2.  The initial manifestation of varicose veins with 
peripheral vascular disease of the left lower extremity many 
years following the veteran's separation from service is not 
shown to be related to that service.

3.  Plantar fasciitis of the left foot is not shown in 
service.

4.  The initial manifestation of plantar fasciitis of the 
left foot many years following the veteran's separation from 
service is not shown to be related to that service.

5.  A skin disorder is not shown in service.

6.  The initial manifestation of a skin disorder many years 
following the veteran's separation from service is not shown 
to be related to that service.

7.  PTSD is not shown by current clinical evidence.

8.  A gastrointestinal disability, to include a hiatal hernia 
and ulcers, was not shown in service.

9.  The initial manifestation of a hiatal hernia and ulcers 
many years following the veteran's separation from service is 
not shown to be related to that service.

10.  In the absence of demonstration of service connection 
for PTSD, a gastrointestinal disability, to include a hiatal 
hernia and ulcers, has not been shown to be causally related 
thereto, or aggravated thereby.


CONCLUSIONS OF LAW

1.  Varicose veins with peripheral vascular disease of the 
left lower extremity were not incurred in or aggravated by 
active service, nor may such disability be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  Plantar fasciitis of the left foot was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  A chronic skin disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

5.  A gastrointestinal disability, to include a hiatal hernia 
and ulcers, was not incurred in or aggravated by active 
service, peptic ulcers may not be presumed to have been so 
incurred, and a gastrointestinal disability, to include a 
hiatal hernia and ulcers, is not proximately due to or 
aggravated by service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of April 2004 
and March 2005 letters from the RO to the veteran.  The 
letters informed the veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

Neither the April 2004 nor March 2005 VCAA letter provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993 (where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection for 
the various disorders on appeal, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the letters to the veteran were provided in April 2004 
and March 2005, subsequent to the adjudication of his claims 
in September 1999 and March 2000.  Any timing error, however, 
was cured by subsequent adjudication of his claims, as 
reflected by the supplemental statement of the case issued in 
October 2005.  There is accordingly no prejudice to the 
veteran.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of each claim and to respond 
to VA notices.  

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records and the report of a VA examination.  The 
record also includes several of the veteran's service medical 
records, to include entrance and separation medical 
examination reports.  The appellant has been afforded the 
opportunity for a personal hearing on appeal, and at his 
request was accorded a video hearing before a member of the 
Board.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
veteran's claims.  Essentially, all available evidence that 
could substantiate each claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

In the instant case, there is no evidence that the veteran, 
during his period of service, manifested any of the disorders 
for which he is now seeking service connection.  The reports 
of both the entrance medical examination, conducted in June 
1967, and the separation medical examination, conducted in 
January 1975, show that he was clinically evaluated as normal 
with regard to his vascular system, his lower extremities, 
his skin, and his abdomen and viscera; the report of the 
separation examination does not indicate any history of 
inservice complaints of, or treatment for, the disorders for 
which service connection is sought.  Moreover, it is noted 
that, while the report of the entrance examination indicates 
that pes planus was shown on entrance, no such disorder is 
shown on separation. 

In addition, the post-service medical evidence reflects that 
the initial clinical demonstration of left lower extremity 
varicose veins with peripheral vascular disease, left foot 
plantar fasciitis, a skin disorder, a hiatal hernia and 
ulcers was many years following there veteran's separation 
from service.  Medical records dated in 1990 note treatment 
for epigastric problems; medical records reflecting treatment 
for left foot plantar fasciitis, left lower extremity 
varicose veins and peripheral vascular disease, and skin 
problems described as a groin rash, are dated in 1999 and 
thereafter.  The medical evidence, in other words, does not 
demonstrate the manifestation of these disorders until 15 
years, and in some cases 25 years, after service was 
completed.  

The Board notes that the veteran, in the course of recent 
medical treatment, has referenced a history of left leg pain 
since a 1972 injury, a 30-year history of tinea pedis and 
cruris, and a left leg bullet wound in 1966.  It remains 
uncontroverted, however, that the medical evidence, to 
include his service medical records, are devoid of any 
references of pertinent disabilities until many years 
following his separation from service. 

The Board recognizes, in that regard, that peptic ulcers and 
peripheral vascular disease are disabilities for which 
service connection may be presumed if initially manifested or 
aggravated to a compensable degree within one year following 
service separation; see 38 U.S.C.A. §§ 1101, 1111, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  In this 
instance, however, the presumption is not for application, 
inasmuch as the medical evidence does not demonstrate that 
peptic ulcers, left lower extremity varicose veins or 
peripheral vascular disease, were manifested within that one 
year period, or for that matter for many years following 
separation from service.

Moreover, the medical evidence does not demonstrate that the 
current manifestation of any of these disorders was caused 
by, or otherwise related to, the veteran's service.  See 
38 C.F.R. § 3.303(d).  The veteran has not proffered any 
evidence to that effect; while he has contended that the 
presence of these disabilities is due to his service, it must 
be pointed out that he is not shown to have the requisite 
expertise that would render his opinions probative; see 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992), which 
holds that a lay person cannot offer opinions requiring 
medical knowledge.

With particular regard as to the veteran's claim for service 
connection for PTSD, review of the medical evidence does not 
reflect that there has at any time been a finding that such a 
disorder is present.  It is self-evident that service 
connection cannot be granted for a disability not shown to 
exist.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a 
current disability exists).  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  The RO's attempt 
to verify the veteran's claimed stressors are, in that 
regard, irrelevant, since any such "stressor" events could 
not have produced a disability that has not been manifested.  
It likewise follows that any question of service connection 
for a gastrointestinal disability, to include a hiatal hernia 
and ulcers, as secondary to PTSD, need not be addressed, 
since service connection on a secondary basis cannot be 
granted when the primary disorder is not service connected; 
in this case, that primary disorder has not been shown to 
exist.

In sum, the preponderance of the evidence is against the 
veteran's claims for service connection for varicose veins 
with peripheral vascular disease of the left lower extremity, 
plantar fasciitis of the left foot, a skin disorder, PTSD, 
and a gastrointestinal disability, to include a hiatal hernia 
and ulcers.  These claims, accordingly, fail.


ORDER

Service connection for varicose veins with peripheral 
vascular disease of the left lower extremity is denied.

Service connection for plantar fasciitis of the left foot is 
denied.

Service connection for a skin disorder is denied.

Service connection for PTSD is denied.

Service connection of a gastrointestinal disability, to 
include a hiatal hernia and ulcers, to include as secondary 
to PTSD, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


